Citation Nr: 0507242	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-16 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic headaches with dizziness, left arachnoid cyst, 
and tremors of the right hand and right foot, currently 
evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from July 1988 to December 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that based on several statements of record, 
the RO recognized that the veteran might want to pursue 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In a February 2003 letter, the veteran's representative 
indicated that the veteran did not want to pursue a TDIU at 
that time.  No further action on this matter is required on 
the part of the RO.   


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran is currently in receipt of a separate 
evaluation of 70 percent for the psychotic manifestations and 
impairments in cognition, concentration, and memory 
associated with an in-service head injury that formed the 
basis for the service-connected disability on appeal.

3.  The physical residuals of the in-service head injury that 
formed the basis for the service-connected disability on 
appeal include as follows:  prostrating headaches that occur 
in excess of on an average of once a month, but do not cause 
severe economic inadaptability; left arachnoid cyst; and mild 
tremors of the right hand and right foot.  

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 60 percent 
for post-traumatic headaches with dizziness, left arachnoid 
cyst, and tremors of the right hand and right foot have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic 
Codes 8045-8003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the November 2000 rating decision, 
July 2002 rating decision, May 2003 rating decision, and May 
2003 Statement of the Case (SOC), which together provided the 
veteran with notice as to the evidence needed to substantiate 
his claim and the reasons for the rating assigned.  The 
November 2000 rating decision and May 2003 SOC provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim, including the law and implementing regulations 
of the VCAA.  

Lastly, in correspondence dated in July 2001, the RO advised 
the veteran of the VCAA, VA's duties there under, and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
July 2001 VCAA notice advised the veteran of the information 
and evidence necessary to substantiate his claim.  Similar 
notice was provided to the veteran again in correspondence 
dated in September 2004.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in July 2001 was not given prior to 
the first AOJ adjudication of the claim, the case was 
reconsidered again in July 2002 and May 2003 and the rating 
decisions and SOC were provided to the veteran.  Also, the 
Board notes that the notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.  

The Board acknowledges that the July 2001 VCAA notice and 
subsequent September 2004 development letter contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claim or 
something to the effect that the veteran give VA everything 
he had that pertained to his claim.  38 C.F.R. § 3.159 (b)(1) 
(2004).  Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the 
veteran's claim that his service-connected disability had 
increased in severity.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notices 
appears not to have harmed the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.   

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran VA examinations in August 2000, May 
2001, and March 2003.  The RO obtained VA treatment records 
identified by the veteran.  Lastly, the RO scheduled the 
veteran for a travel board hearing, which was held before the 
undersigned Veterans Law Judge in December 2004.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

In a June 1995 rating decision, the RO granted service 
connection for headache, dizziness, and left arachnoid cyst 
secondary to head injury and assigned a 10 percent rating 
under Diagnostic Code 8045, effective July 20, 1994, the date 
of receipt of original claim.  The August 1996 rating 
decision shows that the disability evaluation was continued 
and noted to include tremors of the right hand and foot.  The 
RO also reassigned the disability to Diagnostic Code 9304.  
In June 2000, the veteran filed the instant claim for an 
increased disability evaluation.  In a November 2000 rating 
decision, the RO increased the evaluation from 10 percent 
disabling to 60 percent disabling under Diagnostic Codes 
9304-8003 effective June 16, 2000, the date of receipt of 
increased rating claim.  The 60 percent rating remains in 
effect.  Additionally, in a May 2003 rating decision, the RO 
granted service connection for brain syndrome with post-
traumatic stress disorder (PTSD) for brain syndrome resulting 
from the in-service head injury as well as PTSD resulting 
from an explosion that occurred onboard the veteran's ship 
during service.  The RO assigned a 70 percent evaluation 
under Diagnostic Code 9304 effective June 16, 2000, the date 
of receipt of increased rating claim.  The RO also reassigned 
the service-connected post-traumatic headaches with 
dizziness, left arachnoid cyst, and tremors of the right hand 
and right foot to Diagnostic Codes 8045-8003. 

The August 2000 neurological examination report showed that 
the veteran reported that he was last employed in 1995.  He 
complained that about two to three times a day he experienced 
temporal headaches, described as throbbing and lasting for 
about one-half hour.  He indicated that a headache he had the 
previous night prevented him from working.  He also 
experienced momentary dark dots in the left eye, about two to 
three times a day.  He complained of an unsteady right hand 
and he indicated that he felt his right leg drag sometimes.  
He had memory problems, mood swings, and trouble 
concentrating.  He also experienced dizzy spells and he lost 
directions easily.  The examiner discussed the mental and 
head/neck examination results.  In regard to the veteran's 
extremities, the examiner noted that the upper limbs were of 
good strength, though the right one was possibly slightly 
less than the left.  Rapidly alternating movements and the 
finger-nose test were slightly ataxic on the right.  There 
was slight hypesthesia of the right hand and foot to all 
modalities, but proprioception was intact.  The lower limbs 
were of good equal strength, except that he had some trouble 
standing on the right foot.  The heel-knee test was slightly 
ataxic on the right.  "Knee and ankle jerks [were] 1+ equal, 
plantar reflexes, and flexor."  The examiner diagnosed post-
traumatic left parietal lobe arachnoid cyst with mild right 
sensory motor extremity deficit.  

The May 2001 VA neurological examination report showed that 
the veteran complained of headaches that occurred daily for 
one-hour duration unaccompanied by visual disturbances, but 
there was occasional nausea without emesis.  He complained of 
cognitive and memory problems as well as mood swings and 
difficulties in concentration.  He reported that he 
experienced tremors of the right arm and leg that primarily 
occurred with action.  He indicated that the tremors 
interfered with his ability to do fine motor activities.  On 
"neurological examination mini mental status exam," the 
veteran scored 28/30.  He recalled two of three objects after 
five minutes.  The funduscopic exam showed flat discs 
bilaterally.  Extra ocular movements were full without 
nystagmus.  The examiner noted that the remainder of the 
cranial nerve exam was normal.  On motor examination, the 
veteran was right hand dominant.  Muscle bulk and tone were 
normal.  There was a fine tremor noted bilaterally in the 
arms with suspension.  Strength was normal in both arms and 
legs.  Deep tendon reflexes were traced to 1+ bilaterally, 
aside from the ankle jerks which were 2+.  No Babinski reflex 
was present.  On sensory examination, there was asymmetry and 
pin sensation, with less perception in the right arm and leg 
versus the left.  Proprioception was intact.  Coordination 
testing was normal in both arms and legs.  Gait was 
symmetrical.  

The VA examiner concluded that the veteran's headaches were 
likely related to his in-service head injury and that they 
had been subjectively increasing in intensity in recent 
years.  The examiner noted that the cognitive deficits also 
historically dated to the time of the head injury.  The 
examiner indicated that the current cognitive testing showed 
minor abnormalities with more detailed problems being 
documented in the past.  The examiner maintained that the 
veteran had not been employed since his discharge from 
service which might be related to his cognitive problems.  
The examiner reported that the veteran demonstrated a mild 
rapid tremor on examination that would be consistent with 
physiologic tremor or essential tremor.  The examiner 
maintained that he did not observe the veteran's tremor at 
its worst, but he could not associate the tremor with the 
veteran's previous traumatic brain injury.  Lastly, the 
examiner noted that the veteran also demonstrated mild 
hypesthesia to pin sensation on examination, but added that 
this finding was of uncertain significance.  

The March 2003 VA mental examination report showed that the 
veteran reported that he had been unemployed since December 
2002, when he worked as a dispatch clerk.  The veteran 
complained of difficulties in concentrating.  He also 
complained of auditory, visual, and olfactory hallucinations.  
On axis I, the examiner provided diagnoses of brain syndrome 
with depression and paranoid features and mild PTSD.  The 
examiner concluded that it was his opinion that the veteran's 
employment history had been significantly impacted by his in-
service head injury.  The examiner noted that the veteran's 
concentration, attention span, and ability to follow 
directions had been impaired, leaving it difficult for him to 
maintain even menial labor jobs.  The examiner indicated that 
"[t]his appear[ed] to be a significant decline from 
premorbid intellectual/academic potential."  The examiner 
maintained that with the brain trauma there appeared to be 
mild paranoid ideation, and olfactory, visual, and auditory 
hallucinations, as well as some recurring depressive 
episodes.  The examiner added that the veteran appeared to 
experience mild symptoms of PTSD.

The March 2003 VA neurological examination report showed that 
the veteran complained of headaches that occurred from 0 to 4 
times per day, 5 to 6 days per week, of 20 minute to 1 hour 
duration, and accompanied by vertigo, photophobia, 
phonophobia, and occasional nausea and vomiting.  The entire 
headache episode, including a post-headache period of fatigue 
and drowsiness was about 2 to 3 hours.  He also complained of 
tremors that only involved the right upper extremity.  He 
indicated that the tremors interfered with his writing and 
fine detailed painting.  He continued to report that he 
experienced olfactory and visual hallucinations, and he 
continued to complain of difficulties in his cognitive 
abilities and concentration.

On examination, the veteran was alert and oriented.  His 
speech was normal.  He was able to spell 'world' backwards.  
He recalled three out of three objects at 10 minutes.  His 
cranial nerves were normal.  There was no nystagmus.  Tone on 
motor testing was normal.  There was a fine action tremor of 
the right upper extremity.  The rapid alternating movements 
were normal.  Strength was 5/5.  His sensory testing was 
normal to light touch, vibration, proprioception, and 
temperature.  Deep tendon reflexes were 1+ throughout.  
Plantar responses were flexor.  Gait, heel, toe, and tandem 
were normal.  Romberg was negative.  The examiner reported 
that the 2002 magnetic resonance imaging scan (MRI) revealed 
the arachnoid cyst and the 2002 electroencephalogram (EEG) 
was normal.  

The examiner noted that the veteran complained of chronic 
daily headaches, which were migrainous in character and 
interfered significantly with his activities as they were 
prostrating for up to a couple of hours several times per 
day.  The examiner maintained that the veteran's "difficulty 
with thinking [was] complex with mixtures of personality and 
concentration ability, perhaps PTSD as well as the headaches 
interacting with his ability to perform cognitively."  The 
examiner indicated that the dizziness reported seemed to be a 
part of the veteran's headache syndrome and that the 
veteran's mild action tremor interfered with the veteran's 
ability to do fine work.  The examiner noted that the veteran 
reported that he had been unable to secure employment in the 
computer field due to his inability to concentrate in 
classes.  The examiner added that it was not clear that the 
veteran would be unable to cognitively do the work if his 
tolerance for the learning situation could be improved.  

VA treatment records dated during the appeal period noted 
findings consistent with the findings noted in the above VA 
examination reports.  In addition, an October 2002 
neuropsychological evaluation noted that the veteran reported 
that he was recently laid off from his job due to the 
declining economy; he was currently unemployed except for 
weekend work as a bouncer for local nightclubs.  The examiner 
reported that published case-reports suggested that psychotic 
features, altered impulses, inappropriate affect, and 
behavioral disturbances might arise in individuals with 
arachnoid cysts in the temporal lobe.  Another record dated 
in October 2002 noted that the veteran's left temporal lobe 
lesion increased the veteran's risk for seizure.  The 
examiner noted, however, that it was unclear if the veteran's 
confusional episodes were partial complex seizures involving 
the temporal lobe versus psychological origin.  The examiner 
maintained that the EEG was negative making seizure less 
likely but he did not rule it out.  Lastly, the examiner 
noted that the olfactory hallucinations were not consistent 
with an "aura" since the veteran described different types 
of smells and these were not associated with his confusional 
episodes.  

A November 2002 psychological evaluation noted that the 
veteran continued to work part time as a bouncer for a club.  
The examiner reported that neuropsychological testing was 
significant for psychotic symptoms more pronounced.  The 
examiner maintained that given the veteran's family history 
of a psychotic disorder as well as olfactory hallucinations, 
one should consider both a primary psychotic disorder as well 
as contribution of the traumatic brain injury and left 
arachnoid cyst in the development of hallucinations.  The 
examiner added that it was unclear what the relative 
contributions of history of traumatic brain injury, arachnoid 
cyst, and family history of psychotic illness, were in the 
veteran given his particular amalgam of symptoms.  

Finally, VA treatment records dated in February 2003 showed 
that the veteran continued to report that he was not working 
a steady job, but maintained that he did find some "odds and 
ends" type of work each day.  The examiner noted that the 
veteran's olfactory spells were likely part of his 
constellation of psychosis symptoms.  The examiner added that 
there was no evidence of symptoms of the spells and the 
varied nature of the spells made them extremely unlikely.  
The examiner indicated that the veteran's headaches appeared 
more neuralgic than migrainous.  In regard to the veteran's 
complaints that he was only able to occasionally maintain an 
erection, the examiner maintained that in the veteran's age 
group, the most likely cause of erectile dysfunction would be 
either stress or a side effect of medication.  The examiner 
noted that the only medication the veteran was currently on 
that could be contributing was Olanzapine, which the veteran 
took to balance out his mood and help him to sleep.  Another 
February 2003 record noted that the veteran reported that his 
erectile dysfunction preceded use of Olanzapine or 
Indomethacin for his headaches.  Nevertheless, the examiner 
maintained that the veteran's erectile dysfunction was likely 
related to psychosis, although he recommended an "organic 
work-up."  The examiner also maintained that the veteran's 
headaches were possibly post-concussive and not consistent 
with migraines and not likely affected by the arachnoid cyst.  
The examiner added that the veteran's memory trouble was 
likely related to his in-service head injury.  

At the travel board hearing, the veteran testified that he 
suffered from headaches every day and that he got sick 
because of them.  He recalled vomiting once "a while ago."  
He indicated that his headaches were also accompanied by 
dizziness.  He complained of memory, cognitive, and 
concentration deficits that interfered in his ability to 
obtain and maintain employment or follow a course of 
education.  He complained of sleep disturbances.  He 
indicated that he was currently unemployed and that within 
the last year, he worked as a dispatcher, a plumber, and a 
driver for a couple of months of time.  He asserted that he 
would get laid off because there was not enough work to go 
around.  His mother added that the veteran would also forget 
when he was supposed to work.   He indicated that he was 
turned down for Social Security Disability benefits.  He 
complained of olfactory, auditory, and visual hallucinations 
as well as mood swings and poor anger control.  He maintained 
that he tried to work with his left hand due to tremors in 
his right hand. He could not paint or draw anymore due to 
tremors in the right hand.  The veteran's representative 
contended that the veteran was entitled to a 100 percent 
disability evaluation.  

The veteran's service-connected post-traumatic headaches with 
dizziness, left arachnoid cyst, and tremors of the right hand 
and right foot are currently assigned a 60 percent rating 
under Diagnostic Codes 8045-8003.  

Under Diagnostic Code 8045 (brain disease due to trauma), 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2004). 

Under the criteria applicable for assignment of disability 
evaluations for benign brain tumors, a new benign tumor 
growth of the brain will be assigned a minimum rating of 60 
percent.  The minimum rating for residuals of a benign growth 
in the brain is a 10 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8003.
Higher ratings for residuals of a benign brain growth may be 
accorded in proportion to impairment of motor, sensory, or 
mental function by rating based on the appropriate bodily 
system of the schedule.  38 C.F.R. § 4.124a.  Therefore, the 
Board has considered whether the veteran's 60 percent 
evaluation may be increased by consideration of the residuals 
under the applicable body systems.

Residuals that have been clinically either attributable to or 
at least due in part to the veteran's in-service head injury 
are the following:  (1) headaches, occasionally accompanied 
by dizziness/vertigo, nausea, vomiting, photophobia, 
phonophobia, or momentary dark spots in the left eye; (2) 
left arachnoid cyst; (3) tremors of the right hand and right 
foot; (4) olfactory, visual, and auditory hallucinations; (5) 
cognitive, concentration, and memory deficits; and (6) 
disturbances in mood, depressive episodes, and paranoid 
ideation.

The psychotic residuals of the veteran's in-service head 
injury include his olfactory, visual, and auditory 
hallucinations as well as his disturbances in mood, 
depressive episodes, and paranoid ideation.  The psychotic 
manifestations associated with the veteran's in-service head 
injury have been separately rated as 70 percent disabling for 
brain syndrome or dementia due to head trauma under 
Diagnostic Code 9304.  Impairments in the veteran's 
cognition, concentration, and memory are contemplated in the 
70 percent evaluation under the general rating formula for 
the evaluation of mental disorders.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9304   (providing that the criteria 
associated with a 70 percent rating and lesser included 
ratings contemplate occupational and social impairment due to 
deficiencies in thinking, "spatial disorientation," 
"difficulty in understanding complex commands," 
"impairment of short- and long-term memory (e.g., retention 
of only highly learned material, forgetting to complete 
tasks)," and "impaired abstract thinking").  As such, with 
respect to the veteran's complaints of olfactory, visual, and 
auditory hallucinations as well as cognitive, concentration, 
and memory deficits and depressive symptomatology, he is 
currently in receipt of a separate evaluation of 70 percent 
for these disabling residuals of his in-service head injury.  
Therefore, these symptoms are not for consideration in the 
Board's evaluation as to whether the veteran would be 
entitled to a rating in excess of 60 percent if separate 
evaluations were assigned for the other residuals of the 
veteran's in-service head injury-headaches and tremors.  

As an aside, the Board notes that symptomatology associated 
with the psychotic manifestations associated with the 
veteran's in-service head injury as well as the impairments 
in the veteran's cognition, concentration, and memory, 
overlap or duplicate symptomatology associated with the 
veteran's service-connected PTSD.  Therefore, the veteran is 
currently in receipt of one disability rating of 70 percent 
for the psychotic manifestations and thinking deficits 
associated with the veteran's in-service head injury and the 
symptomatology associated with his PTSD.  See 38 C.F.R. § 
4.14 (2004) (providing that the evaluation of the same 
disability or the same manifestation under various diagnoses 
is to be avoided); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); Brady v. Brown, 4 Vet. App. 203, 206-7 (1993) 
(providing that the assignment of more than one rating for 
the same disability constitutes impermissible "pyramiding" 
of benefits).

In regard to the veteran's headaches, based on the 
description provided by the veteran, the March 2003 VA 
examiner indicated that the veteran's headaches were 
"migrainous in character" and "prostrating."  

Under Diagnostic Code 8100, a 50 percent rating is assigned 
for very frequent completely prostrating and prolonged 
attacks of migraine productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2004).  A 30 percent rating is assigned for characteristic 
prostrating attacks of migraine occurring on an average once 
a month over the last several months.  Id.  A 10 percent 
rating is assigned for characteristic prostrating attacks of 
migraine averaging one in 2 months over the last several 
months.  Id.  A noncompensable rating is assigned for less 
frequent attacks of migraine.  Id.   

The medical evidence shows that the veteran has consistently 
reported that he suffers from headaches in excess of "on an 
average once a month," such that the criteria associated 
with a 30 percent rating under Diagnostic Code 8100 is met.  
The Board, however, does not find that the veteran's headache 
disorder causes "severe economic inadaptability," such that 
the next higher rating of 50 percent under Diagnostic Code 
8100 would be appropriate.  While the veteran's headaches 
undoubtedly result in substantial discomfort, there is no 
evidence that they alone result in the degree of impairment 
contemplated under the migraine code for an evaluation in 
excess of 30 percent.  As previously discussed, the veteran's 
disability picture is complicated by psychotic manifestations 
and thinking deficits associated with the in-service head 
injury as well as the veteran's PTSD, all of which result in 
occupational impairment.  Therefore, the Board finds that the 
veteran would be entitled to a 30 percent rating under 
Diagnostic Code 8100 if residuals of the in-service head 
injury were separately evaluated.  

In the alternative, according to a VA staff physician who 
examined the veteran in February 2003, the veteran's left 
sided headaches appeared more neuralgic than migrainous with 
complaints of acute onset and sharp distribution on one 
nerve.

Diseases of the cranial nerves not involving the 'Organs of 
Special Sense' are evaluated under Diagnostic Codes 8205 to 
8412.  The ratings for the cranial nerves are for unilateral 
involvement.  38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 
8412 (2004).  When there is bilateral involvement, the 
ratings are combined but without the bilateral factor.  Id.  
The maximum rating available for neuralgia of the cranial 
nerve is the amount equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124 (2004).  Under Diagnostic Codes 8205 to 
8412, moderate incomplete paralysis of any of the specified 
cranial nerves warrants a 10 percent evaluation.  

In the instant case, there is no indication of bilateral 
involvement of the cranial nerves.  Therefore, the Board 
finds that the veteran would only be entitled to a 10 percent 
rating under any of the Diagnostic Codes 8205 to 8412 if his 
headaches were evaluated there under.  Thus, as between 
Diagnostic Code 8100 and Diagnostic Codes 8205 to 8412, it is 
more advantageous to the veteran for his headaches to be 
evaluated under Diagnostic Code 8100.   (As previously 
discussed, the Board found that the veteran would be entitled 
to a 30 percent rating under Diagnostic Code 8100).  

In regard to the veteran's tremors of the right hand and 
right foot, the August 2000 VA examiner diagnosed mild right 
sensory motor extremity deficit.  The May 2001 VA examiner 
reported that the veteran demonstrated a mild rapid tremor on 
examination.  Therefore, the veteran would be entitled to no 
more than 20 percent for mild incomplete paralysis of any of 
the specified peripheral nerves that involve the hand under 
Diagnostic Codes 8512 to 8716.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8512 to 8716 (2004).  The veteran would be 
entitled to no more than 10 percent for mild incomplete 
paralysis of any of the specified peripheral nerves that 
involve the foot under Diagnostic Codes 8520 to 8725.  
38 C.F.R. § 4.124a, Diagnostic Codes 8520 to 8725 (2004).  
The Board is cognizant of the August 2000 VA examiner's 
examination finding of a "fine tremor noted bilaterally in 
the arms with suspension."  This finding, however, has not 
been replicated on subsequent examinations; nor does the 
veteran complain of tremors of the left hand.  Indeed, 
according to the veteran's own sworn testimony, he attempts 
to compensate for tremors in his right hand by using his left 
hand.   

Lastly, according to VA staff physicians, the veteran's 
erectile dysfunction is the result of stress, a side effect 
of medication he takes to regulate his mood, or his 
psychosis.  To the extent that the veteran's erectile 
dysfunction may be secondary to his service-connected brain 
syndrome and/or PTSD, that is a matter beyond the scope of 
this appeal.  Moreover, the Board notes that under the 
criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7522 (which 
pertains to erectile dysfunction), a compensable evaluation 
is assigned only where there is penis deformity with loss of 
erectile power.  As such, at this time, the veteran's 
erectile dysfunction corresponds to a noncompensable 
evaluation and would not provide a basis for assigning a 
rating in excess of 60 percent. 

No other physical manifestations have been clinically 
attributed to the veteran's in-service head injury.  

According to the Combined Ratings Table, if the physical 
manifestations of the veteran's in-service head injury were 
separately evaluated (30 percent for prostrating headaches, 
20 percent for tremors of the right hand, 10 percent for 
tremors of the right foot), the combined evaluation would 
only yield a result of 50 percent.  38 C.F.R. § 4.25 (2004).  
As such, the Board finds that the currently assigned 60 
percent evaluation under Diagnostic Code 8003 is appropriate 
as separate evaluations for the veteran's prostrating 
headaches and tremors of the right hand and right foot would 
not result in a higher evaluation.  

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected post-traumatic headaches 
with dizziness, left arachnoid cyst, and tremors of the right 
hand and right foot, alone cause marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2004).  In the 
instant case, to the extent that the veteran's service-
connected disability interferes with his employability, the 
currently assigned 60 percent rating adequately contemplates 
such interference, and there is no evidentiary basis in the 
record for a higher rating on an extraschedular basis.  There 
is no evidence that the veteran is unable to secure or follow 
a substantially gainful occupation solely as a result of the 
service-connected disability in issue.  Hence, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable, and 
the claim must be denied.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

An increased rating in excess of 60 percent for service-
connected post-traumatic headaches with dizziness, left 
arachnoid cyst, and tremors of the right hand and right foot 
is denied. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


